This cause coming on for consideration upon the report of the *Page 219 
referee and upon the motion of the petitioners to confirm said report, and the matter being presented by counsel in open court, and the court being advised that the report of the referee has been made and deposited with the Chief Justice and that a copy thereof has been furnished to counsel for petitioners and protestant.
It is admitted in open court that the controverted questions of law upon which conclusions of law are made by the referee are not controlling and that the decisive questions are questions of fact only, and it being further admitted in open court that there is sufficient evidence to support the findings of fact made by the referee, it follows that this court should approve the report of the referee without further delay.
The report of the referee is in all things approved and adopted by the court as the findings of fact by this court, and is ordered filed by the clerk.
It further appearing that the referee has found the referendum petition to be sufficient and in conformity to law, and that it contains 50,659 valid signatures, and that only 25,572 valid signatures are required, the sufficiency of the referendum petition here involved is in all things sustained by the court.
It is, therefore, considered ordered, and adjudged by this court that Referendum Petition No. 55 (State Question No. 164) filed with the Secretary of State, is sufficient in all things, including the form thereof and the number of valid signatures affixed thereto.
It is further ordered that the clerk of this court retransmit all the papers and records in this cause heretofore transmitted to him by the Secretary of State, together with a copy of this order, to that officer, for such further appropriate action as is by law provided.